DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-26 remain pending in the application.
Applicant’s arguments regarding the rejection of claims 1-26 under 35 USC 103 as being unpatentable over Pancotti in view of Wiinikka have been fully considered. The rejection is withdrawn, because Pancotti in view of Wiinikka fail to teach the anti-rotation connector is configured for coupling to the gearbox casing below the mounting sleeve and the reduced diameter upper portion of the gearbox. 
Applicant further argues “Wiinikka does not disclose, teach or suggest ‘a mounting sleeve configured for coupling to a top of the reduced diameter upper portion of the gearbox’”. “Coupling to a top” is a broad limitation, and Wiinikka clearly shows (Fig. 3) that the mounting sleeve 260 overlaps and is coupled to a top portion of the gearbox 215. While there may be differences between Applicant’s invention and the prior art, they are not captured by the claim language. The rejection is maintained. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Pancotti (US6325326) in view of Wiinikka et al. (US8961138) and Schmaling et al. (US8142158).

    PNG
    media_image1.png
    608
    449
    media_image1.png
    Greyscale

Regarding claim 1, Pancotti teaches a swashplate assembly (Fig. 1) configured for coupling to a gearbox comprising a gearbox casing (1) and a reduced diameter upper portion (8) extending upwards from the gearbox casing, the swashplate assembly comprising: a tilt sleeve (12) coupled to the mounting sleeve, wherein the tilt sleeve has a curved exterior surface; a non-rotating swashplate ring (7) positioned around the tilt sleeve, wherein the non-rotating swashplate ring has a first set of pitch control connectors (33); a rotating swashplate ring (9) rotatable about the non-rotating swashplate ring, wherein the rotating swashplate ring has a second set of pitch control connectors (38)  and a drive link connector (39), wherein the drive link connector is configured for coupling to a rotor hub assembly (through flange 4); and a first bearing system (10) mounted between the non-rotating swashplate ring and the rotating swashplate ring. 

In an analogous art, Wiinikka teaches a rotor swashplate system. Wiinikka teaches (Fig. 3) a mounting sleeve (260) coupled to a reduced diameter portion of a gearbox (215), wherein the mounting sleeve extends downwards from the top of the reduced diameter portion (the mounting sleeve overlaps and is coupled to a top portion of the gearbox, see Fig. 3). Wiinikka teaches the sleeve prevents the non-rotating swashplate ring (240a) from rotating, and allows for a shorter rotor system. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the swashplate assembly of Pancotti and add a mounting sleeve configured for coupling to a top of the reduced diameter upper portion of the gearbox and around the reduced diameter upper portion of the gearbox, wherein the mounting sleeve extends downwards from the top of the reduced diameter upper portion of the gearbox to allow for a shorter rotor system.
Pancotti fails to explicitly teach an anti-rotation connector, wherein the anti-rotation connector is configured for coupling to the gearbox casing below the mounting sleeve and the reduced diameter upper portion of the gearbox.
In an analogous art, Schmaling teaches a swash plate assembly. Schmaling teaches (Fig. 1B) a stationary scissors assembly (38) connected to a swash plate (24) for preventing rotation of the stationary swash plate (Col. 3 lines 39-54). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the swashplate assembly of Pancotti and add an anti-rotation connector, wherein the anti-rotation connector is configured for coupling to the gearbox casing below the mounting sleeve and the reduced diameter upper portion of the gearbox as taught by Schmaling to prevent rotation of the stationary swash plate. 
Regarding claim 2, Pancotti in view of Wiinikka and Schmaling teach the swashplate assembly of claim 1, and Pancotti further teaches a flange extending outward from a lower portion of the mounting sleeve (see annotated Fig. 1).
Regarding claim 3, Pancotti in view of Wiinikka and Schmaling teach the swashplate assembly of claim 1, and Pancotti as modified further teaches an anti-rotation coupling (see Fig. 1B of Schmaling) connected to the anti-rotation connector of the non-rotating swashplate ring and configured for attachment to the gearbox casing below the mounting sleeve and the reduced upper diameter upper portion of the gearbox (see rejection of claim 1 above). 
Regarding claim 4, Pancotti in view of Wiinikka and Schmaling teach the swashplate assembly of claim 1, and Pancotti further teaches (Fig. 1) a drive link coupling (4) connected to the drive link connector of the rotating swashplate ring and configured for attachment to a rotor hub assembly (2). 
Regarding claim 5, Pancotti in view of Wiinikka and Schmaling teach the swashplate assembly of claim 1, and Pancotti further teaches (Fig. 1) the non-rotating swashplate ring is pivotable along the curved exterior surface of the tilt sleeve (see Col. 3 lines 52-62).
Regarding claim 6, Pancotti in view of Wiinikka and Schmaling teach the swashplate assembly of claim 1, and Pancotti further teaches (Fig. 1) the tilt sleeve has a curved inner surface and is coupled to the mounting sleeve along a top of the tilt sleeve and a bottom of the tilt sleeve. 
Regarding claim 7, Pancotti in view of Wiinikka and Schmaling teach the swashplate assembly of claim 1, and Pancotti further teaches (Fig. 1) the tilt sleeve is configured to slide axially relative to the mounting sleeve. 
Regarding claim 8, Pancotti in view of Wiinikka and Schmaling teach the swashplate assembly of claim 1, and Pancotti further teaches (Fig. 1) the first set of pitch connectors extend outwards from the non-rotating swashplate ring below the rotating swashplate ring; and the second sit of pitch control connectors extend outwards from the rotating swashplate ring.
Regarding claim 9, Pancotti in view of Wiinikka and Schmaling teach the swashplate assembly of claim 1, and Pancotti further teaches (Fig. 1) a second bearing system (26) mounted between the tilt sleeve and the non-rotating swashplate ring.
Regarding claim 10, Pancotti in view of Wiinikka and Schmaling teach the swashplate assembly of claim 1, and Pancotti further teaches (Fig. 2) a third bearing system (22) mounted between the mounting sleeve and the tilt sleeve.
Regarding claim 11, Pancotti teaches (Fig. 1) a rotor system comprising: a gearbox comprising a gearbox casing (1) and a reduced diameter upper portion (8) extending upwards from the gearbox casing; a rotor mast (2) operably coupled to the gearbox and extending through a top of the reduced diameter upper portion of the gearbox; a rotor hub assembly (not shown) connected to an upper portion of the rotor mast; a set of blades (not shown) coupled to the rotor hub assembly; a tilt sleeve (12) coupled to the mounting sleeve, wherein the tilt sleeve has a curved exterior surface; a non-rotating swashplate ring (7) positioned around the tilt sleeve; a first bearing system (10) mounted between the non-rotating swashplate ring and the rotating swashplate ring; a set of pitch control connectors (33) between the non-rotating swashplate ring and the gearbox; a drive link coupling (39) connected between the rotating swashplate ring and the rotor hub assembly; and a set of pitch links (38) connected between the rotating swashplate ring and the rotor hub assembly. 
Pancotti fails to teach a mounting sleeve coupled to a top of the reduced diameter upper portion of the gearbox and around the reduced diameter upper portion of the gearbox, wherein the mounting sleeve extends downwards from the top of the reduced diameter upper portion of the gearbox.
In an analogous art, Wiinikka teaches a rotor swashplate system. Wiinikka teaches (Fig. 3) a mounting sleeve (260) coupled to a reduced diameter portion of a gearbox (215), wherein the mounting sleeve extends downwards from the top of the reduced diameter portion (the mounting sleeve overlaps and is coupled to a top portion of the gearbox, see Fig. 3). Wiinikka teaches the sleeve prevents the non-rotating swashplate ring (240a) from rotating, and allows for a shorter rotor system. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the swashplate assembly of Pancotti and add a mounting sleeve configured for coupling to a top of the reduced diameter upper portion of the gearbox and around the reduced diameter upper portion of the gearbox, wherein the mounting sleeve extends downwards from the top of the reduced diameter upper portion of the gearbox to allow for a shorter rotor system.

In an analogous art, Schmaling teaches a swash plate assembly. Schmaling teaches (Fig. 1B) a stationary scissors assembly (38) connected to a swash plate (24) for preventing rotation of the stationary swash plate (Col. 3 lines 39-54). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the swashplate assembly of Pancotti and add an anti-rotation coupling connected between the non-rotating swashplate ring and the gearbox casing below the mounting sleeve and the reduced diameter upper portion of the gearbox as taught by Schmaling to prevent rotation of the stationary swash plate. 
Regarding claim 12, Pancotti in view of Wiinikka and Schmaling teach the rotor system of claim 11, and Pancotti further teaches a flange extending outward from a lower portion of the mounting sleeve (see annotated Fig. 1).
Regarding claim 13, Pancotti in view of Wiinikka and Schmaling teach the rotor system of claim 11, and Pancotti further teaches (Fig. 1) the non-rotating swashplate ring is pivotable along the curved exterior surface of the tilt sleeve (see Col. 3 lines 52-62).
Regarding claim 14, Pancotti in view of Wiinikka and Schmaling teach the rotor system of claim 11, and Pancotti further teaches (Fig. 1) the tilt sleeve has a curved inner surface and is coupled to the mounting sleeve along a top of the tilt sleeve and a bottom of the tilt sleeve. 
Regarding claim 15, Pancotti in view of Wiinikka and Schmaling teach the rotor system of claim 11, and Pancotti further teaches (Fig. 1) the tilt sleeve is configured to slide axially relative to the mounting sleeve. 
Regarding claim 16, Pancotti in view of Wiinikka and Schmaling teach the rotor system of claim 11, and Pancotti further teaches (Fig. 1) a second bearing system (26) mounted between the tilt sleeve and the non-rotating swashplate ring.
Regarding claim 17, Pancotti in view of Wiinikka and Schmaling teach the rotor system of claim 11, and Pancotti further teaches (Fig. 2) a third bearing system (22) mounted between the mounting sleeve and the tilt sleeve.
Regarding claim 18, Pancotti teaches (Fig. 1) a method of controlling a set of rotor blades (not shown) comprising: receiving a flight control input; moving a set of pitch control actuators (33, 38) based on the flight control input; and translating the movement of the set of pitch control actuators to the set of rotor blades using a swashplate assembly according to the identical features of claim 1 (see above, Pancotti as modified by Wiinikka and Schmaling).  
Regarding claim 19, Pancotti in view of Wiinikka and Schmaling teach the method of claim 18, and Pancotti further teaches a flange extending outward from a lower portion of the mounting sleeve (see annotated Fig. 1). 
Regarding claim 20, Pancotti in view of Wiinikka and Schmaling teach the method of claim 18, and Pancotti further teaches (Fig. 1) the non-rotating swashplate ring is pivotable along the curved exterior surface of the tilt sleeve (see Col. 3 lines 52-62).
Regarding claim 21, Pancotti in view of Wiinikka and Schmaling teach the method of claim 18, and Pancotti further teaches (Fig. 1) the tilt sleeve has a curved inner surface and is coupled to the mounting sleeve along a top of the tilt sleeve and a bottom of the tilt sleeve. 
Regarding claim 22, Pancotti in view of Wiinikka and Schmaling teach the method of claim 18, and Pancotti further teaches (Fig. 1) the tilt sleeve is configured to slide axially relative to the mounting sleeve. 
Regarding claim 23, Pancotti in view of Wiinikka and Schmaling teach the rotor system of claim 11, and Pancotti further teaches (Fig. 1) the first set of pitch connectors extend outwards from the non-rotating swashplate ring below the rotating swashplate ring; and the second sit of pitch control connectors extend outwards from the rotating swashplate ring.
Regarding claim 24, Pancotti in view of Wiinikka and Schmaling teach the method of claim 18, and Pancotti further teaches (Fig. 1) the first set of pitch connectors extend outwards from the non-rotating swashplate ring below the rotating swashplate ring; and the second sit of pitch control connectors extend outwards from the rotating swashplate ring.
Regarding claim 25, Pancotti in view of Wiinikka and Schmaling teach the method of claim 18, and Pancotti further teaches (Fig. 1) a second bearing system (26) mounted between the tilt sleeve and the non-rotating swashplate ring.
Regarding claim 26, Pancotti in view of Wiinikka and Schmaling teach the method of claim 18, and Pancotti further teaches (Fig. 2) a third bearing system (22) mounted between the mounting sleeve and the tilt sleeve.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383.  The examiner can normally be reached on M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/CAMERON A CORDAY/Examiner, Art Unit 3745 


/Christopher Verdier/Primary Examiner, Art Unit 3745